Opinion filed March 21, 2013




                                           In The


        Eleventh Court of Appeals
                                         __________

                                   No. 11-12-00274-CR
                                        _________

                       JEFFERY DALE SPURLEN, Appellant

                                                 V.

                          THE STATE OF TEXAS, Appellee


                           On Appeal from the 91st District Court

                                   Eastland County, Texas

                                Trial Court Cause No. 22561


                          MEMORANDUM                  OPINION
       Jeffery Dale Spurlen pleaded guilty in July 2011 to felony driving while intoxicated. In
accordance with a plea agreement, the trial court assessed his punishment at confinement in the
Institutional Division of the Texas Department of Criminal Justice for a term of ten years.
However, the trial court suspended the imposition of the sentence and placed Appellant on
community supervision for a term of ten years.
       The State subsequently filed a motion to revoke community supervision, alleging
multiple violations of the terms and conditions of Appellant’s community supervision. The trial
court considered the motion at a hearing conducted on August 15, 2012. Appellant entered a
plea of “true” to all the alleged violations at the outset of the hearing. After considering evidence
pertaining to punishment, the trial court revoked Appellant’s community supervision and
assessed his punishment at confinement in the Institutional Division of the Texas Department of
Criminal Justice for a term of ten years. We dismiss the appeal.
         Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided Appellant with a copy of the brief and advised Appellant of his right to review the
record and file a response to counsel’s brief. A response has not been filed. 1 Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
         Following the procedures outlined in Anders and Schulman, we have independently re-
viewed the record, and we agree that the appeal is without merit and should be dismissed.
Schulman, 252 S.W.3d at 409. In this regard, a plea of true standing alone is sufficient to
support a trial court’s decision to revoke community supervision and proceed with an
adjudication of guilt. See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979).
         We note that counsel has the responsibility to advise Appellant that he may file a petition
for discretionary review with the clerk of the Texas Court of Criminal Appeals seeking review
by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the defendant
on appeal shall, within five days after the opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of the defendant’s right to file a pro se petition for
discretionary review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.




         1
             By letter, this court granted Appellant at least thirty days in which to exercise his right to file a response to counsel’s
brief.


                                                                    2
       The motion to withdraw is granted, and the appeal is dismissed.


                                                          PER CURIAM


March 21, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                               3